                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 IRINA PRUTEANU,                              )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )              No. 4:18-CV-01640-AGF
                                              )
 TEAM SELECT HOME CARE OF                     )
 MISSOURI, INC. and ALGONQUIN                 )
 NURSES HOME HEALTH CARE I,                   )
 LLC,                                         )
                                              )
               Defendants.                    )


                             MEMORANDUM AND ORDER

       This matter is before the Court on the separate motions to compel arbitration and

stay these proceedings filed by Defendants Team Select Home Care of Missouri, Inc.

(“Team Select”) and Algonquin Nurses Home Health Care I, LLC (“Algonquin”). ECF

Nos. 36, 56. For the reasons set forth below, the Court will grant the motions and will

stay this case pending arbitration.

                                      BACKGROUND

       Plaintiff Irina Pruteanu brought this action in state court against Team Select and

Algonquin, alleging discrimination on the basis of sex and pregnancy, in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., and the Missouri

Human Rights Act (“MHRA”), Mo. Rev. Stat. § 213.055; and claims under Missouri

common law. Thereafter, Team Select removed the action to federal court, and

Algonquin filed its consent to removal shortly thereafter.
       On October 2, 2018, Plaintiff filed a motion to remand, arguing that Team Select’s

notice made no reference to Algonquin’s consent in its filing. The Court denied the

motion to remand because Algonquin’s consent was timely filed. Then, on October 4,

2018, Team Select filed a motion to dismiss, arguing that Plaintiff’s MHRA claim was

untimely, that Plaintiff failed to sufficiently plead the two Missouri common law claims,

and that Plaintiff failed to state a Title VII claim for sex and pregnancy discrimination.

On November 19, 2018, Algonquin filed a motion for summary judgment, arguing that it

never employed Plaintiff and thus should not be a party to the litigation.

       On February 27, 2019, the Court dismissed Plaintiff’s MHRA claim and her

Missouri common law claims but concluded that Plaintiff stated a claim for sex and

pregnancy discrimination. The Court also denied Defendant Algonquin’s motion for

summary judgment because there remained issues of fact with regard to the entity that

actually employed Plaintiff.

       Thereafter, the Court set the matter for a Rule 16 Conference. However, before it

took place, Team Select made a written demand for arbitration on Plaintiff. On March

20, 2019, Plaintiff rejected Team Select’s demand, resulting in this motion to compel

arbitration. The Court cancelled the Rule 16 Conference, to be reset upon the resolution

of the motion.

       In its motion to compel arbitration, Team Select argues that at the time Plaintiff

filed her lawsuit, she was a party to an enforceable Employment Arbitration Agreement

(“Arbitration Agreement”), requiring her to arbitrate all covered employment-related

disputes, including her Title VII claims in this case.


                                             -2-
       Algonquin did not file a separate motion to compel arbitration or join Team

Select’s motion. Accordingly, on October 21, 2019, the Court issued an order directing

Team Select and Algonquin to file supplemental briefing addressing the effect of any

Court order compelling arbitration on Plaintiff’s pending claims against Algonquin. In

response, Algonquin filed a separate motion to compel arbitration “to the extent Plaintiff

considers Algonquin to be her employer” and incorporating the arguments advanced by

Team Select in its motion to compel arbitration and related filings. ECF No. 56.

       The Arbitration Agreement at issue in this case provides as follows:

       I, Irina Pruteanu (hereinafter “Employee”) hereby agree as follows:

       As a part of the consideration for Employee’s employment by Team Select
       Home Care (including its affiliates, subsidiaries, successors, assigns,
       partners, and joint ventures) (hereinafter collectively “Employer”) . . .
       Employer and Employee agree to the following:

         1.    In the event of any dispute arising under or involving any provision
               of this Employment Arbitration Agreement or any claim or dispute
               relating to or arising from Employee’s employment with Employer,
               including, but not limited to: . . . (II) Any and all claims for violation
               of any federal, state or municipal statute, including, but not limited
               to, Title VII of the Civil rights Act of 1964, as amended, the Civil
               Rights Act of 1991 . . . (IV) Any and all claims or disputes arising
               out of any other laws and/or regulations relating to or arising from
               Employee’s employment; . . . Employee and Employer agree to
               submit any such claim or dispute to binding arbitration in the county
               in which the office resides. . . .

ECF No. 37-1. The Arbitration Agreement further provides that it is governed by the

Federal Arbitration Act (“FAA”) and, on the last page of the Arbitration Agreement,

there is a signature line for the employee, as well as a line on which the employee must

print her name. The printed name is listed as “Irina Pruteanu,” and on the signature line,



                                             -3-
there appears a stamp that Plaintiff “DocuSigned” the agreement on March 7, 2017. The

DocuSign stamp inserts what appears to be a handwritten signature.

       Immediately above the employee signature line appears the following:

       Employer:
       Team Select Home Care
       Michael Lovell, President           June 9, 2016

       Plaintiff disputes the validity of the Arbitration Agreement. She argues that

Defendants failed to prove that the electronic signature is indeed Plaintiff’s signature.

She also argues the Arbitration Agreement is unenforceable because Lovell was not

authorized to sign the agreement on behalf of Team Select on June 9, 2016. Plaintiff

further claims that the Arbitration Agreement does not comply with the Missouri

Uniform Arbitration Act, Mo. Rev. Stat. § 435.460, and is therefore unenforceable.

Lastly, Plaintiff maintains that Defendants waived their right to compel arbitration

because the parties have engaged in substantial litigation and arbitration at this late stage

would prejudice Plaintiff.

       Team Select replies that on the date Plaintiff began her employment with Team

Select, Lovell was President of Algonquin Nurses Home Health Care Inc. Team Select

submits a State of Missouri Registration of Fictitious Name signed by Lovell on February

14, 2017—a month before Plaintiff signed the Arbitration Agreement—indicating that

Algonquin Nurses Home Health Care, Inc. was registered to do business as Team Select

Home Care. ECF No. 49-1. Team Select contends that “Team Select Home Care” is the

entity listed on the Arbitration Agreement, and thus Lovell was properly authorized to

enter into the Arbitration Agreement on behalf of Team Select.


                                             -4-
       Team Select also filed a copy of Plaintiff’s electronic signature attestation, which

is signed by Plaintiff and states that Plaintiff’s electronic signature corresponds with her

written signature. Team Select states that Plaintiff’s electronic signature was used to sign

the Arbitration Agreement and is thus valid.

       Team Select next argues that the Missouri Uniform Arbitration Act does not apply

to arbitration agreements governed by the FAA. Further, Team Select maintains that it

did not waive its right to compel arbitration because the case is in its early stages and

Plaintiff would not be prejudiced if the Court compelled arbitration. Lastly, Team Select

argues that Plaintiff should pay the costs incurred in seeking enforcement of the

Arbitration Agreement.

       With regard to Algonquin’s motion to compel arbitration, Plaintiff makes the same

arguments concerning the invalidity and waiver of the Arbitration Agreement. Plaintiff

also argues that Algonquin cannot claim the benefit of the Arbitration Agreement because

it is not a party to that agreement. Algonquin replies that Plaintiff’s lawsuit refers to

Team Select and Algonquin as her employer and as a singular, corporate entity,

necessitating the resolution of her claims against both Defendants in arbitration.

Defendants also argue in their supplemental joint reply memorandum that a non-

signatory to the Arbitration Agreement may force a signatory into arbitration under a

theory known as alternative equitable estoppel, which is based upon a close affiliation

between a signatory and non-signatory to the agreement.




                                             -5-
                                      DISCUSSION

Validity of the Contract

       The FAA “establishes a liberal federal policy favoring arbitration agreements.”

M.A. Mortenson Co. v. Saunders Concrete Co., 676 F.3d 1153, 1156 (8th Cir. 2012). “A

court’s role under the FAA is therefore limited to determining (1) whether a valid

agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the

dispute.” Pro Tech Indus., Inc. v. URS Corp., 377 F.3d 868, 871 (8th Cir. 2004); see also

9 U.S.C. §§ 2, 4. There is no dispute that the Arbitration Agreement in this case

encompasses Plaintiff’s sex discrimination claim, for the agreement broadly applies to all

employment related disputes, including claims under Title VII. Therefore, the question

before the Court is whether the Arbitration Agreement is a valid contract.

       Under Missouri law, “[t]he essential elements of any contract, including one for

arbitration, are offer, acceptance, and bargained for consideration.” 1 Baker v. Bristol

Care, Inc., 450 S.W.3d 770, 774 (Mo. 2014); see also Bellemere v. Cable-Dahmer-

Chevrolet Inc., 423 S.W.3d 267, 273 (Mo. Ct. App. 2013) (describing the essential

elements of a contract as “(1) competency of the parties to contract; (2) subject matter;

(3) legal consideration; (4) mutuality of agreement; and (5) mutuality of obligation”).

       “Offer and acceptance requires a mutual agreement. A mutual agreement is

reached when the minds of the contracting parties meet upon and assent to the same thing

in the same sense at the same time.” Baier v. Darden Rests., 420 S.W.3d 733, 738 (Mo.


1
     The parties do not dispute that Missouri law governs whether the Arbitration
Agreement is valid.

                                            -6-
Ct. App. 2014) (citations omitted). A mutual obligation to arbitrate by both parties to an

arbitration agreement constitutes consideration for the agreement. Greene v. Alliance

Auto., Inc., 435 S.W.3d 646, 652 (Mo. Ct. App. 2014) (“[I]f a contract contains mutual

promises, such that a legal duty or liability is imposed on each party as a promisor to the

other party as a promisee, the contract is a bilateral contract supported by sufficient

consideration.”). As the party seeking to compel arbitration, Team Select has “the burden

of proving the existence of a valid and enforceable arbitration agreement.” Clemmons v.

Kansas City Chiefs Football Club, Inc., 397 S.W.3d 503, 506 (Mo. Ct. App. 2013).

       Here, the Court finds that Plaintiff agreed to the terms of the Arbitration

Agreement. Team Select presented evidence that Plaintiff electronically signed the

Arbitration Agreement and even attested that her electronic signature corresponded to her

written signature. The Court finds no reason to question the authenticity or legally

binding effect of Plaintiff’s electronic signature on the affidavit or Arbitration agreement.

See Mo. Rev. Stat. § 432.230 (“A record or signature shall not be denied legal effect or

enforceability solely because it is in electronic form”). Plaintiff never claims that she did

not sign the agreement. Instead, she argues that Team Select failed to sufficiently prove

that the signature was her signature. This claim is self-serving and unsupported by the

evidence. Accordingly, the Court concludes that Plaintiff agreed to the terms of the

Arbitration Agreement.

       Plaintiff next takes issue with Lovell’s authority to enter into the Arbitration

Agreement on behalf of Team Select. She contends that although Plaintiff’s signature is

dated March 7, 2017, the date listed next to Lovell’s name is June 9, 2016. Plaintiff


                                            -7-
contends that Mark Tamboli, not Lovell, was the President of Team Select Home Care at

that time. Team Select maintains that the date is a typographical error and that Lovell

was authorized to enter into the agreement on the date that Plaintiff signed the contract.

       Here, the deficiency identified by Plaintiff is not material to whether the

arbitration agreement is valid and enforceable. See, e.g., In re Branson Mall, Inc., 970

F.2d 456, 459 (8th Cir. 1992) (holding that the date the contract was signed was not

material to the action seeking to enforce the contract). Plaintiff does not dispute the

material terms of the contract, and the evidence suggests that Lovell was authorized to

execute the agreement on behalf of Team Select on March 7, 2017. 2 A minor deficiency

in the date of signature does not render the Arbitration Agreement invalid. Gregg v.

Georgacopoulos, 990 S.W.2d 120, 123–24 (Mo. Ct. App. 1999) (holding, in the context

of a deed, that “‘[a]bsence of a date, or an erroneous or impossible date, is a mere

irregularity’ and, standing alone, will not invalidate a deed”).

       Lastly, although not disputed by Plaintiff, the Arbitration Agreement is supported

by valid consideration in the form of mutual promises to arbitrate claims. Karzon v.

AT&T, Inc., No. 4:13-cv-2202 (CEJ), 2014 WL 51331, at *3 (E.D. Mo. 2014) (“Under

Missouri law, a mutual agreement between employer and employee to arbitrate is

enforceable.”) (citing McIntosh v. Tenet Health Sys. Hospitals, Inc./Lutheran Med. Ctr.,



2
       Specifically, Lovell was President of Algonquin, doing business as “Team Select
Home Care,” the entity listed on the Arbitration Agreement. The Arbitration Agreement
is binding on Team Select Home Care’s affiliates, subsidiaries, successors, assigns,
partners, and joint ventures, which includes Defendant “Team Select Home Care of
Missouri, Inc.”

                                             -8-
48 S.W.3d 85, 89 (Mo. Ct. App. 2001)). Accordingly, the Court concludes that the

Arbitration Agreement is a valid contract between Plaintiff and Team Select.

Missouri Uniform Arbitration Act

       The Court next addresses Plaintiff’s argument that the Arbitration Agreement does

not comply with the Missouri Uniform Arbitration Act and is therefore unenforceable.

The Missouri Uniform Arbitration Act requires any contract compelling arbitration to

contain specific language advising the parties that a contract contains an arbitration

provision. Mo. Rev. Stat. § 435.460. However, the requirements of the Missouri

Uniform Arbitration Act do not apply to an arbitration agreement governed by the FAA

because the FAA preempts the Missouri Uniform Arbitration Act. PR Grp., LLC v.

Windmill Int’l, Ltd., No. 14-0401-CV-W-BP, 2016 WL 3033617, at *4 (W.D. Mo. Feb. 1,

2016) (listing Missouri cases).

       An arbitration agreement is governed by the FAA “when it is (1) in writing, (2)

part of a contract or transaction involving interstate commerce, and (3) valid under

general principles of contract law.” U-Haul Co. of Missouri v. Davis, No. 4:18-CV-

00843-NKL, 2018 WL 6331707, at *1 (W.D. Mo. Dec. 4, 2018) (citing 9 U.S.C. § 2).

The phrase “involving commerce” is “broad” and “coincide[es]” with the extent of

Congress’ power under the commerce clause. Id. (quoting Allied-Bruce Terminix

Companies, Inc. v. Dobson, 513 U.S. 265, 274-75 (1995)). For example, the treatment of

out-of-state patients, the receipt of goods from out-of-state vendors, and the receipt of

reimbursement from out-of-state and multi-state insurers has been found to constitute




                                            -9-
transactions involving commerce. McIntosh v. Tenet Health Sys. Hosps., 48 S.W.3d 85

(Mo. App. 2001).

       “The FAA extends to most arbitration agreements covering employment disputes.”

Faber v. Menard, Inc., 367 F.3d 1048, 1052 (8th Cir. 2004) (citing Circuit City Stores,

Inc. v. Adams, 532 U.S. 105, 119 (2001)). However, § 1 of the FAA sets forth a number

of exemptions; namely, that the FAA shall not apply “to contracts of employment of

seamen, railroad employees, or any other class of workers engaged in foreign or interstate

commerce.” Circuit City Stores, Inc., 532 U.S. at 113 (quoting 9 U.S.C. § 1). Any

argument that that an arbitration agreement in an employment contract is not covered by

the FAA must be premised on a particular exclusion. Id. at 114.

       Here, Plaintiff has not argued that she falls under any exemption under the FAA,

and no such exemption appears to apply. See Lenz v. Yellow Transp., Inc., 431 F.3d 348,

351 (8th Cir. 2005) (holding that “while the FAA applies to employment contracts, § 1 of

the FAA excludes from the Act's coverage ‘contracts of employment of seamen, railroad

employees, or any other class of workers engaged in foreign or interstate commerce’”)

(citing 9 U.S.C. § 1)). Thus, it appears that the FAA applies to the Arbitration

Agreement and preempts the Missouri Uniform Arbitration Act.

Compelling a Non-Signatory to Arbitration

       The Court will next address whether Algonquin, which is not a signing party to the

Arbitration Agreement, can enforce that agreement against Plaintiff. In CD Partners,




                                           - 10 -
LLC v. Grizzle, 3 the Eighth Circuit recognized that a nonsignatory with a close

relationship with a signatory may compel arbitration because a failure to do so would

eviscerate the underlying arbitration agreement. 424 F.3d 795, 799 (8th Cir. 2005); see

also Finnie v. H & R Block Fin. Advisors, Inc., 307 Fed. App’x. 19, 21 (8th Cir. 2009)

(compelling arbitration based on a close relationship between signatories and

nonsignatories); Astra Oil Co. v. Rover Navigation, Ltd., 344 F.3d 276, 279–80 (2d Cir.

2003) (holding that a nonsignatory may compel arbitration against a signatory to an

arbitration agreement based on the nonsignatory’s close affiliation with the other

signatory party to the agreement). The Eighth Circuit also held that a nonsignatory

seeking arbitration with an unwilling signatory may do so under a theory of alternative

estoppel, which takes into consideration the relationships between the persons, wrongs,

and issues raised in the signatory’s claims. CD Partners, 424 F.3d at 798.

       Here, Plaintiff’s claims arise out of her employment as an office clerk and

termination on August 16, 2017. She identifies both Algonquin and Team Select as her

employer, and she specifically pleads that Team Select “sometimes does business as

Team Select Home Health Care, and alternatively as Defendant[] Algonquin Nurses

Home Health Care I, LLC.” ECF No. 5 at 3. Thereafter, she refers to Defendants jointly.



3
       Although not raised by the parties, “state contract law governs the ability of
nonsignatories to enforce arbitration provisions.” PRM Energy Sys., Inc. v. Primenergy,
L.L.C., 592 F.3d 830, 833 (8th Cir. 2010). Missouri law applies in this case, and Missouri
courts have applied the principles of alternative equitable estoppel set forth by the Eighth
Circuit. See, e.g. Tucker v. Vincent, 471 S.W.3d 787, 796 (Mo. Ct. App. 2015) (applying
CD Partners in a Missouri contract case).


                                           - 11 -
       The Court finds that the closeness between the parties and the intertwined nature

of the claims against Defendants requires Plaintiff to be compelled to participate in

arbitration with non-signatory Algonquin. Indeed, Plaintiff previously argued the close

relationship between Team Select and Algonquin in her opposition to Algonquin’s

motion for summary judgment, submitting documents from the Missouri Secretary of

State’s Business Search website reflecting the relationship between Defendants and how

they are interrelated. See ECF No. 30. Further, Plaintiff asserts her claims against both

Defendants jointly, in part due to the confusion surrounding the formal identify of her

employer. Moreover, Plaintiff signed the Arbitration Agreement and specifically agreed

to arbitrate all disputes and claims arising out of her employment as an office clerk,

which is the subject of this lawsuit. Thus, the Court concludes that Algonquin may seek

a Court order compelling arbitration pursuant the Arbitration Agreement.

Waiver

       Plaintiff argues that both Team Select and Algonquin have waived their right to

arbitration. “Parties can waive their contractual right to arbitration even if their

agreement to arbitrate is valid and enforceable.” Schultz v. Verizon Wireless Servs., LLC,

833 F.3d 975, 978 (8th Cir. 2016). Courts, rather than arbitrators, decide whether a party

has waived its right to arbitrate. RPM Ecosystems Ithaca, LLC v. Lovelace Farms, Inc.,

No. 4:09-CV-1512 (CEJ), 2014 WL 12789178, at *3 (E.D. Mo. Oct. 17, 2014) (citing N

& D Fashions, Inc. v. DHJ Industries, Inc., 548 F.2d 722, 728 (8th Cir. 1976)). A party

waives its right to arbitrate when the party “(1) knew it had a right to arbitration, (2) acted




                                            - 12 -
inconsistently with such right, and (3) prejudiced [the opposing party].” Hooper v.

Advance Am., 589 F.3d 917, 920 (8th Cir. 2009) (citations omitted).

       “A party acts inconsistently with its right to arbitrate if the party substantially

invokes the litigation machinery before asserting its arbitration right.” Lewallen v.

Green Tree Servicing, LLC, 487 F.3d 1085, 1090 (8th Cir. 2007) (quotation and

alterations omitted). “A party substantially invokes the litigation machinery when, for

example, it files a lawsuit on arbitrable claims, engages in extensive discovery, or fails to

move to compel arbitration and stay litigation in a timely manner.” Id.

       Prejudice occurs when the parties litigate “substantial issues on the merits, or

when compelling arbitration would require a duplication of efforts.” Hooper, 589 F.3d at

923 (quotation omitted). However, “[d]elay in seeking to compel arbitration does not

itself constitute prejudice.” Stifel, Nicolaus & Co. Inc. v. Freeman, 924 F.2d 157, 159

(8th Cir. 1991). The prejudice requirement must be demonstrated “even when the party

who belatedly seeks to arbitrate commenced the litigation.” Erdman Co. v. Phoenix Land

& Acquisition, LLC, 650 F.3d 1115, 1119 (8th Cir. 2011). In those situations, “whether

inconsistent actions constitute prejudice is determined on a case-by-case basis.” Stifel,

924 F.2d at 159.

       Here, the Court concludes that Defendants have not substantially invoked the

litigation machinery. Although the Court has addressed some issues concerning the

sufficiency of Plaintiff’s allegations, it has not delved into the merits of Plaintiff’s claims.

Cf. Hooper, 589 F.3d at 917 (holding that the defendant waived its right to arbitrate

because it filed an “extensive” motion to dismiss that required the district court to


                                             - 13 -
navigate through “uncharted territory in Missouri’s consumer protection laws”).

Moreover, the parties have not participated in a scheduling conference, exchanged initial

disclosures, or engaged in discovery.

       Furthermore, Plaintiff has failed to demonstrate that she will suffer prejudice if the

case is sent to arbitration. Plaintiff claims that her attorney has spent “hours upon hours”

responding to the motions filed by the Defendants to this action. ECF No. 43 at ¶ 12.

However, this is insufficient to establish prejudice. See Stifel, 924 F.2d at 159 (holding

there was no prejudice even where the plaintiff invoked the judicial process and there was

some pretrial litigation activity, including primarily pleadings and discovery); cf. Baker v.

Anytime Labor-Kansas LLC, No. 4:16-00447-CV-RK, 2017 WL 2880559, at *2 (W.D.

Mo. July 6, 2017) (finding prejudice where the plaintiffs litigated the class arbitration

issue on the merits and holding that compelling arbitration on the same issue would

require a duplication of effort).

       The Court has considered the length of delay and the expenses incurred from

participating in the litigation process, Fair v. Commc’ns Unlimited Inc., No. 4:17 CV

2391 RWS, 2018 WL 4253967, at *2 (E.D. Mo. Sept. 6, 2018), and it concludes that

Plaintiff has not demonstrated that she will be prejudiced if the Court were to compel

arbitration. See Call v. Harris Stowe State Univ., No. 4:17CV1548 HEA, 2018 WL

1470453, at *2 (E.D. Mo. Mar. 26, 2018) (holding that the defendants had not waived

their right to enforce the arbitration agreement even though litigation had been pending

for over three years and the parties had engaged in discovery). For these reasons, the




                                            - 14 -
Court will grant Defendants’ separate motions to compel arbitration and stay these

proceedings.

Request for Attorney’s Fees

       Defendants seek the attorney’s fees incurred in bringing the motions to compel

arbitration, arguing that Plaintiff’s rejection of Team Select’s demand for arbitration was

“nonsensical” and “unsupported.” ECF No. 37. However, the Court finds that Plaintiff

presented non-frivolous arguments in its opposition to the motions. Accordingly, an

award of attorney’s fees is not appropriate here. See Isuzu Motors Ltd. v. Thermo King

Corp., No. CIV 05-2174 JRT/JJG, 2006 WL 2255436, at *3 (D. Minn. Aug. 7, 2006)

(denying attorney’s fees because the plaintiff proffered a non-frivolous interpretation of

the arbitration agreement).

                                     CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Team Select Home Care of

Missouri, Inc’s motion to compel arbitration and stay proceedings is GRANTED. ECF

No. 36.

       IT IS FURTHER ORDERED that Defendant Algonqin Nurses Home Health

Care I, LLC’s motion to compel arbitration and stay proceedings is GRANTED. ECF

No. 51.

       IT IS FURTHER ORDERED that this case is STAYED and shall be deemed

closed administratively, for statistical purposes only, pending a resolution of the

arbitration.


                                            - 15 -
      IT IS FURTHER ORDERED that the parties shall file a joint status report

within 14 days of a decision regarding the outcome of the arbitration proceedings.




                                                   ________________________________
                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE

Dated this 26th day of November, 2019.




                                          - 16 -
